United States Securities andExchangeCommission Washington, D. C. 20549 FORM 10-Q (Mark One) [√] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2012 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number 0-12114 CadizInc. (Exact name of registrant specified in its charter) DELAWARE 77-0313235 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 550 South Hope Street, Suite 2850 Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(213) 271-1600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes √ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes√ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer√Non-accelerated filer Smaller Reporting Company Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes No√ As of August 6, 2012, the Registrant had 15,438,961 shares of common stock, par value $0.01 per share, outstanding. Cadiz Inc. Index For the Six Months ended June 30, 2012 Page PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements Cadiz Inc. Consolidated Financial Statements Unaudited Statements of Operations for the three months ended June 30, 2012 and 2011 1 Unaudited Statements of Operations for the six months ended June 30, 2012 and 2011 2 Unaudited Balance Sheets as of June 30, 2012 and December 31, 2011 3 Unaudited Statements of Cash Flows for the six months ended June 30, 2012 and 2011 4 Unaudited Statement of Stockholders’ Equity for the six months ended June 30, 2012 5 Unaudited Notes to the Consolidated Financial Statements 6 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM 3.Quantitative and Qualitative Disclosures about Market Risk 30 ITEM 4.Controls and Procedures 31 PART II – OTHER INFORMATION 32 ITEM 1. Legal Proceedings 32 ITEM 1A. RiskFactors 32 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 ITEM 3. Defaults Upon Senior Securities 32 ITEM 4. Mine Safety Disclosures 32 ITEM 5. Other Information 32 ITEM 6. Exhibits
